 
 
I 
108th CONGRESS
2d Session
H. R. 4905 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Upton (for himself, Mr. Towns, Mr. Pickering, Mr. Cummings, Mrs. Capito, Ms. DeLauro, Mr. Spratt, Mr. Rush, Mr. Marshall, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act with respect to the Healthy Start Initiative. 
 
 
1.Short titleThis Act may be cited as the Healthy Start Reauthorization Act of 2004. 
2. Amendments to Healthy Start Initiative 
(a)Considerations in making grantsSection 330H(b) of the Public Health Service Act (42 U.S.C. 254c–8(b)) is amended— 
(1)by striking (b) Requirements and all that follows through In making grants under subsection (a) and inserting the following:  
(b) Considerations in making grants.— 
(1)RequirementsIn making grants under subsection (a); and 
(2)by adding at the end the following paragraph: 
 
(2)Other considerationsIn making grants under subsection (a), the Secretary shall take into consideration the following: 
(A)Factors that contribute to infant mortality, such as low birthweight. 
(B)The extent to which applicants for such grants facilitate— 
(i)a community-based approach to the delivery of services; and 
(ii)a comprehensive approach to women’s health care to improve perinatal outcomes.. 
(b)Other grantsSection 330H of the Public Health Service Act (42 U.S.C. 254c–8) is amended— 
(1)in subsection (a), by striking paragraph (3); and 
(2)by striking subsections (e) and (f). 
(c)FundingSection 330H of the Public Health Service Act, as amended by subsection (b) of this section, is amended by adding at the end the following subsection: 
 
(e) Funding 
(1)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2005 through 2010. 
(2)Allocation 
(A)Program administrationOf the amounts appropriated under paragraph (1) for a fiscal year, the Secretary may reserve up to 5 percent for coordination, dissemination, technical assistance, and data activities that are determined by the Secretary to be appropriate for carrying out the program under this section. 
(B)EvaluationOf the amounts appropriated under paragraph (1) for a fiscal year, the Secretary may reserve up to 1 percent for evaluations of projects carried out under subsection (a). Each such evaluation shall include a determination of whether such projects have been effective in reducing the disparity in health status between the general population and individuals who are members of racial or ethnic minority groups.. 
 
